Citation Nr: 1105395	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-43 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in 
November 1983, March 1987, and June 2000 rating decisions denying 
service connection for skin cancer due to ionizing radiation 
exposure, for accrued benefits purposes.

2.  Entitlement to an effective date prior to May 8, 2003, for 
the grant of service connection for skin cancer, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Air 
Force from February 1947 to April 1967.  He died in March 2004; 
the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and January 2008 rating decisions by 
the Jackson, Mississippi, and Nashville, Tennessee, Regional 
Offices of the United States Department of Veterans Affairs (VA).  
The March 2007 decision granted service connection for skin 
cancer due to ionizing radiation exposure, effective from May 8, 
2003, for accrued benefits purposes.  The January 2008 decision 
declined to find CUE in prior RO decisions denying service 
connection for skin cancer due to ionizing radiation.

The appellant testified at a November 2010 personal hearing held 
before the undersigned at the RO; a transcript of the hearing is 
associated with the claims file.  The CUE issue has been 
recharacterized from that discussed at the hearing, which was 
limited to CUE in the November 1983 decision.  Each subsequent 
decision subsumed the prior, and all must therefore be 
considered.

The issue of entitlement to an effective date prior to May 8, 
2003, for the grant of service connection for skin cancer, for 
accrued benefits purposes, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for skin cancer was denied in unappealed 
November 1983, March 1987, and June 2000 rating decisions; these 
denials are final.

2.  The Veteran died in March 2004.

3.  There was no claim for CUE in the November 1983, March 1987, 
and June 2000 rating decisions pending at the time of his death.


CONCLUSION OF LAW

The criteria for dismissal of the substantive appeal by the 
appellant concerning the claim of CUE in November 1983, March 
1987, and June 2000 rating decisions have been met.  38 U.S.C.A. 
§§ 5109A, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 
20.101; Haines v. West, 154 F.3d 1298, 1301 (Fed.Cir.1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These duties are not applicable here, as the case involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law).

The appellant has submitted releases to allow VA to obtain 
additional private medical records and opinions.  However, in 
light of the determination below, further development is not 
required.

II.  Analysis

In November 1983, service connection for skin cancer based on 
ionizing radiation was denied.  While VA conceded radiation 
exposure, the evidence was against a finding of a relationship 
between the diagnosed cancer and the exposure.  No presumption 
applied.  The claim was reconsidered in March 1987 following 
promulgation of new regulations regarding radiation related 
diseases.  The denial was affirmed, as the evidence continued to 
show no nexus between the cancer and the radiation exposure.

In June 2000, the RO declined to reopen the claim of service 
connection for skin cancer, as no new and material evidence had 
been submitted.  

The Veteran did not appeal any of these denials, and all became 
final one year following the mailing of notice to the Veteran.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2003, the Veteran filed a new claim of service connection 
for cancer due to radiation exposure.  He, through his wife, 
stated that he wished to "reopen [a] claim of service connection 
for skin cancer, now head and neck cancer, and oral cancer." A 
January 2004 rating decision granted benefits based on a 
diagnosis of cancer of the pharynx, a listed presumptive 
condition for radiation exposed Veterans.  38 C.F.R. § 3.309(d).  
The Veteran did not appeal this decision; he did appeal the 
denial of entitlement to education benefits, which were 
eventually granted.

The Veteran passed away in March 2004.  At the time of his death, 
he had not at any time alleged CUE in any prior VA decision.  He 
solely expressed a desire to reopen the previously denied claims, 
to include consideration of new cancer sites.  He did not, at any 
time during his lifetime, contend that there was CUE in the 
November 1983, March 1987, or June 2000 rating decisions.

After the Veteran's death, the appellant, as his surviving 
spouse, alleged that there was CUE in multiple VA decisions 
denying the Veteran's claims of service connection for skin 
cancer.  

However, "by the express terms" of 38 U.S.C.A. § 5109A, which 
provides for the correction of CUE in a final decision of the RO 
or Board, "a survivor has no standing to request review of a 
decision affecting the disability benefits of a veteran on the 
ground of CUE; the survivor is not the disability benefits 
claimant."  Haines v. West, 154 F.3d 1298, 1301 (Fed.Cir.1998).

Because the Veteran had not initiated any claim of CUE in the 
prior denials of his claims for benefits during his lifetime, the 
appellant is precluded from now raising that allegation, at least 
for purposes of obtaining benefits for him or his estate.  Such 
benefits can only be obtained as accrued benefits, which are 
those monetary benefits, other than insurance or indemnity 
payments, to which an individual was entitled at death under 
existing ratings or decisions, or based on evidence in the file 
at date of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Entitlement to accrued benefits may be established only if the 
Veteran had a claim for benefits pending at the time of his 
death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  While the 
issue is styled as one for accrued benefits, it is in fact based 
on a claim raised only after the Veteran's death.

It is important to note that a surviving spouse could argue CUE 
in a prior denial for purposes of obtaining benefits in her own 
right.  For example, she could seek to revise a prior denial for 
purposes of supporting her own claim of entitlement to service 
connection for the cause of death.  

As the appellant has no legal standing to advance the CUE claim, 
the Board has no jurisdiction over the matter.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.  The appeal must be dismissed.


ORDER

The appeal for a finding of CUE in November 1983, March 1987, and 
June 2000 rating decisions denying service connection for skin 
cancer due to ionizing radiation exposure, for accrued benefits 
purposes, is dismissed.


REMAND

In June 2003, the Veteran, through his wife, initiated a reopened 
claim of service connection for "skin cancer, now head and neck 
cancer, and oral cancer."  At the time of his death, VA had 
adjudicated only the issue of service connection for cancer of 
the pharynx, which included all cancer sites except the skin.  
Further, VA had administratively required readjudication of 
radiation related claims due to a finding of errors in prior 
radiation exposure estimates.  The Veteran therefore had an open 
and pending claim for service connection at the time of his March 
2004 death.

In a March 2007 decision, VA granted service connection for skin 
cancer, rated 10 percent disabling from May 8, 2003, for accrued 
benefits purposes.  In May 2007 correspondence, the appellant 
disagreed with the assigned effective date.  This is not a free-
standing claim for an earlier effective date, which is barred.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  It is a valid and 
timely notice of disagreement (NOD) with the initially assigned 
effective date.  38 C.F.R. §§ 20.201, 20.302.  VA has not 
addressed this appeal, which is separate and distinct from the 
CUE allegations discussed above.

When an NOD has been filed with regard to an issue, and a 
statement of the case (SOC) has not been issued, the appropriate 
Board action is to remand the issue to the agency of original 
jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

No additional evidentiary development is permitted, as accrued 
benefits claims must be adjudicated based on the evidence of 
record at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

The appellant has additionally argued that she filed a timely NOD 
with the January 2004 rating decision which granted service 
connected for cancer of the pharynx and assigned a 100 percent 
evaluation effective from June 18, 2003.  As the Veteran died 
within the one year appellate period regarding that decision, the 
appellant could initiate an appeal; the appeal would be 
considered open and pending as of the Veteran's death, and she 
could potentially qualify for accrued benefits.  However, there 
is no documentary corroboration of the alleged January 28, 2005, 
NOD.  There is no document from the appellant or her 
representative dated around that time associated with the claims 
file, nor has any party been able to produce a copy of such.  The 
appellant has stated that she filed the document with her 
representative on January 28, 2005, and the representative states 
he mailed it to the RO on January 29, 2005.  There is no proof of 
mailing, and neither the appellant nor her representative 
contacted VA until June 2005.  VA learned of the intent to 
disagree only when the appellant's Congressional representative 
forwarded her March 2005 correspondence.  In that letter, the 
appellant stated she had never contacted the RO after allegedly 
mailing the NOD "because of her past experience" with that 
office.

The Board cannot, based on the proffered evidence, conclude that 
a timely NOD was filed with the January 2004 rating decision.  
The bare statement of the appellant, supported only by the 
gratuitous statement of her then representative, is not 
sufficient.  The complete failure to directly contact the RO, or 
to show any documentation of contacts with her representative, 
weighs heavily against her allegations.  There is therefore no 
appeal with regard to the effective date assigned for service 
connection of the cancer of the pharynx.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

The appellant should be provided a Statement 
of the Case which addresses the issue of 
entitlement to an effective date prior to May 
8, 2003, for the grant of service connection 
for skin cancer, for accrued benefits 
purposes.  If, and only if, the appeal is 
perfected by a timely filed substantive 
appeal, this issue should be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


